             Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICK SEAN BUTLER,                          :
     Plaintiff,                               :
                                              :
        v.                                    :       CIVIL ACTION NO. 20-CV-3013
                                              :
JANINE DONATE, et al.,                        :
     Defendants.                              :

                                        MEMORANDUM

SÁNCHEZ, C.J.                                                                     JULY 7, 2020

        Plaintiff Patrick Sean Butler, a prisoner incarcerated at the Lehigh County Jail, brings this

pro se civil action pursuant to 42 U.S.C. § 1983, raising constitutional claims based on assorted

conditions of his confinement. He seeks to proceed in forma pauperis. For the following

reasons, the Court will grant Butler leave to proceed in forma pauperis, dismiss his Complaint,

and give Butler an opportunity to file an amended complaint.

   I.        FACTUAL ALLEGATIONS

        Butler’s named the following Defendants in his Complaint: (1) Janine Donate, identified

as “Director”; (2) Kyle Russell, Warden of the Lehigh County Jail; (3) Amanda Benner,

identified as a Prime Care Administrator; (4) Elizabeth Moore, identified as Prime Care Director

of Nursing; (5) Sergeant Cramer; (6) Lieutenant Donate (presumably a different individual than

Janine Donate); and (7) Prime Care Medical, an entity that provides medical services to inmates

at the Lehigh County Jail. The Court understands Butler to be pursing constitutional claims

based on the conditions of his confinement at the Lehigh County Jail.




                                                  1
             Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 2 of 9




         Butler’s Complaint is sparse. Butler alleges that he “got very sick” in “late December”

and “was denied any medical treatment.” (Compl. ECF No. 2 at 5.)1 He does not provide further

information about that illness or his symptoms. Butler alleges that in March, an employee in the

kitchen came to work even though she was sick with the coronavirus; she allegedly coughed and

sneezed on “everything” and did not wear gloves or a mask when handling food. (Id.) Butler

alleges that he fell ill, presumably with the coronavirus, and lost his sense of smell. (Id.) He

claims that he was neither quarantined nor given medical attention. (Id.)

         Butler alleges that he attempted to grieve these matters, but that his grievances were

either ignored or denied. (Id.) He also claims that he was retaliated against; although the

specifics of that allegation are unclear. (Id.) He adds that his recreation time was “taken away”

and that he “lost [his] job.” (Id.) Butler also claims that he was “made fun of by the Director as

well as Lt. Donate saying this is above my pay grade.” (Id.) Butler seeks $300,000 in damages.

(Id.)

         Butler attached numerous grievances as exhibits to his Complaint. (Id. at 7-42.) Those

grievances reflect Butler’s allegations that his medical needs are being ignored and that his

grievances are being ignored. However, they do not provide any insight into the condition for

which he sought treatment in December. Butler also grieved matters related to his concerns that

the Lehigh County Jail was not taking adequate precautions to address the pandemic caused by

COVID-19, in particular, that a kitchen staff member was symptomatic on the job and that Prime

Care nurses were not wearing masks and gloves in March. He further grieved that Sergeant

Cramer threatened him and spoke to him in a hostile manner for filing grievances.




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                  2
             Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 3 of 9




    II.      STANDARD OF REVIEW

          The Court grants Butler leave to proceed in forma pauperis because it appears that he is

incapable of paying the fees to commence this civil action.2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Butler is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

          Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Travaline v. U.S. Supreme Court, 424 F. App’x 78, 79 (3d Cir. 2011). The Third Circuit

recently explained that in determining whether a pleading meets Rule 8’s “plain” statement

requirement, the Court should “ask whether, liberally construed, a pleading ‘identifies discrete

defendants and the actions taken by these defendants’ in regard to the plaintiff’s claims.”

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the “plain” statement

requirement “even if it is vague, repetitious, or contains extraneous information” and “even if it



2
 However, as Butler is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

                                                  3
              Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 4 of 9




does not include every name, date, and location of the incidents at issue.” Id. at 93-94. The

important consideration for the Court is whether, “a pro se complaint’s language . . . presents

cognizable legal claims to which a defendant can respond on the merits.” Id. at 94.

          However, “a pleading that is so ‘vague or ambiguous’ that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8.” Id. at 93; see also Fabian v. St. Mary’s

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (“Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.”) (quotations omitted). Dismissals under Rule 8 are “‘reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.’” Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

   III.      DISCUSSION

          “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The Court understands Butler to be raising constitutional claims based on alleged deliberate

indifference to his medical needs in relation to an illness he suffered in December and again after

he apparently was infected with COVID-19, as well as claims for retaliation. Construing the

Complaint together with the grievances attached as exhibits, it appears he is also challenging the

conditions of his confinement related to the facility’s handling of the COVID-19 pandemic.

However, for the reasons discussed below, these claims fail as pled.




                                                   4
            Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 5 of 9




       Unconstitutional punishment, be it under the Eighth Amendment applicable to convicted

prisoners or the Fourteenth Amendment applicable to pretrial detainees, typically includes both

objective and subjective components.3 Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). To

satisfy the objective component, inmates must demonstrate that they are “incarcerated under

conditions posing a substantial risk of serious harm.” Farmer v. Brennan, 511 U.S. 825, 834

(1994). “To satisfy the subjective component, the plaintiff must allege facts which, if true,

would show that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and then disregarded that

risk.” Id. In general, a prisoner must assert that prison officials acted with deliberate

indifference, meaning that they consciously disregarded a serious risk to the detainee’s health or

safety. See Wilson v. Seiter, 501 U.S. 295, 298-99 (1991); see also Wilson v. Burks, 423 F.

App’x 169, 173 (3d Cir. 2011) (per curiam) (“‘[T]he official must both be aware of facts from

which the inference could be drawn that a substantial harm exists, and he must also draw that

inference.’”) (quoting Farmer, 511 U.S. at 837); cf. Edwards v. Northampton Cty., 663 F. App’x

132, 135 (3d Cir. 2016) (per curiam) (“[W]e agree with the District Court and find no reason to

apply a different standard here as we have applied the ‘deliberate indifference’ standard both in

cases involving prisoners and pretrial detainees.” (internal citations omitted)).

       Similarly, to state a claim based on the failure to provide medical treatment, a prisoner

must allege facts indicating that prison officials were deliberately indifferent to his serious




3
  The Eighth Amendment governs claims brought by convicted inmates challenging their
conditions of confinement, which the Fourteenth Amendment applies to pretrial detainees.
Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). It is not clear from the Complaint whether
Butler was a pretrial detainee or convicted inmate at the time of the relevant events, so it is
therefore unclear which amendment applies. The Complaint also refers to the Fifth Amendment,
but there is no basis for a Fifth Amendment claim here.
                                                  5
             Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 6 of 9




medical needs. See Farmer, 511 U.S. at 835. “A medical need is serious, . . . if it is one that has

been diagnosed by a physician as requiring treatment or one that is so obvious that a lay person

would easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate

indifference has been found “where the prison official (1) knows of a prisoner’s need for medical

treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on

a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

         In order to state a plausible First Amendment retaliation claim, a prisoner must allege

that: (1) he engaged in constitutionally protected conduct; (2) he suffered an adverse action

sufficient to deter a person of ordinary firmness from exercising his constitutional rights; and (3)

the constitutionally protected conduct was “a substantial or motivating factor” for the adverse

action. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001); Mitchell v. Horn, 318 F.3d 523,

530 (3d Cir. 2003); Coit v. Garman, No. 19-2580, 2020 WL 2125780, at *3 (3d Cir. May 5,

2020).

         Importantly, “[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Indeed,

“[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676. There are “two general ways in which a supervisor-

defendant may be liable for unconstitutional acts undertaken by subordinates.” Barkes v. First



                                                   6
           Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 7 of 9




Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v.

Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable if he or she “with deliberate

indifference to the consequences, established and maintained a policy, practice or custom which

directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty.

Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)). “Second, a

supervisor may be personally liable under § 1983 if he or she participated in violating the

plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge of

and acquiesced in the subordinate’s unconstitutional conduct.” Id.

       Furthermore, a private corporation under contract to provide prison health services may

be liable under § 1983 only if that entity’s policies or customs caused the alleged constitutional

violation. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978); Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003). The plaintiff “must identify

[the] custom or policy, and specify what exactly that custom or policy was” to satisfy the

pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).

       The Complaint, as pled, does not state a claim against the named Defendants. That is

because Butler’s allegations are generalized and vague; he does not clearly allege how each

Defendant was responsible for or involved in the claimed constitutional violations and he

appears to be relying exclusively on exhibits to state his claim, which still do not clearly allege

each Defendant’s involvement in the events in question. See DiGenova v. Unite Here Local 274,

673 F. App’x 258, 260 (3d Cir. 2016) (per curiam) (“The documents that DiGenova submitted as

his amended complaint do not contain a ‘short and plain statement’ of any claim, Fed. R. Civ. P.

8(a)(2), and DiGenova’s allegations are not ‘simple, concise, and direct,’ Fed. R. Civ. P.

8(d)(1).”); Binsack v. Lackawanna Cty. Prison, 438 F. App’x 158, 160 (3d Cir. 2011) (per



                                                  7
           Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 8 of 9




curiam) (“[Plaintiff’s] voluminous exhibits, do not, without the required ‘short and plain

statement,’ communicate the nature of his claim, and would, in any event, be insufficient to

satisfy Rule 8(a).”). Since Butler is suing seven Defendants and raising assorted claims that are

based on different events and time-frames, the vague and unclear manner in which he pled his

Complaint makes it difficult for the Court to understand which claims can be fairly understood to

be brought against each Defendant and each Defendant’s alleged culpability in the alleged

constitutional violations. See Lawal v. McDonald, 546 F. App’x 107, 113 (3d Cir. 2014)

(agreeing with the district court that the repeated and collective use of the word “Defendants”

‘“fail[ed] to name which specific Defendant engaged in the specific conduct alleged.’”). Butler

also has not alleged a policy or custom of PrimeCare that would support a claim against that

entity. In sum, Butler’s Complaint fails as pled because he has not alleged a clear basis for a

plausible claim against any of the Defendants.4

    IV.    CONCLUSION

    For the foregoing reasons, the Court will dismiss Butler’s Complaint for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). However, the Court will give Butler an



4
  Additionally, any claims based on the handling of grievances fail because “[p]rison inmates do
not have a constitutionally protected right to a grievance process.” Jackson v. Gordon, 145 F.
App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324 F. App’x 186, 189
(3d Cir. 2009) (per curiam). It is also worth noting that “[m]erely responding to or reviewing an
inmate grievance does not rise to the level of personal involvement necessary to allege [a] . . .
deliberate indifference claim.” Tenon v. Dreibelbis, 606 F. App’x 681, 688 (3d Cir. 2015) (per
curiam); Curtis v. Wetzel, 763 F. App’x 259, 263 (3d Cir. 2019) (per curiam) (“The District
Court properly determined that Defendants Wenerowicz, Lewis, and Shaylor – who participated
only in the denial of Curtis’ grievances – lacked the requisite personal involvement [in the
conduct at issue].”); Folk v. Prime Care Med., 741 F. App’x 47, 51 (3d Cir. 2018) (per curiam)
(“Although some of these defendants were apparently involved in responding to some of Folk’s
prison grievances, there are no allegations linking them to the underlying incidents and thus no
basis for liability based on those later grievance reviews.”). Accordingly, in the event any of
Butler’s claims were based solely on a given Defendant’s response or failure to respond to his
grievances, he has not stated a basis for a plausible claim.
                                                  8
           Case 5:20-cv-03013-JS Document 5 Filed 07/07/20 Page 9 of 9




opportunity to file an amended complaint in accordance with the Court’s Order accompanying

this Memorandum in the event he can cure the defects in his claims.5 An appropriate Order

follows, which provides further instruction as to amendment.

                                             BY THE COURT:


                                             /s/ Juan R. Sánchez
                                             JUAN R. SÁNCHEZ, C.J.




5
  To the extent Butler intended to pursue claims under state law, the Court will dismiss those
claims because there is no independent basis for subject matter jurisdiction given the dismissal of
Butler’s federal claims. See 28 U.S.C. § 1332(a).
                                                9
